Citation Nr: 0805451	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-33 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability; and if so, whether the claim may be granted.

2.  Entitlement to service connection for diabetes mellitus 
with bilateral lower extremity neuropathy and ulcers of right 
foot, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for blindness of the 
left eye.

4.  Entitlement to service connection for shrapnel wounds to 
the right side of body.

5.  Entitlement to service connection for a cyst.

6.  Entitlement to service connection for residuals of a 
collapsed lung.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.

In his letter received by the RO in April 2004, the veteran 
advised that he got malaria in Somalia, Africa.  As it is 
unclear whether the veteran wishes to make a claim for 
service connection for malaria, this matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  A claim for service connection for a right knee injury 
was denied by a February 1978 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the February 1978 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.  The veteran is not shown to have served in the Republic 
of Vietnam during service.

4.  The veteran's diabetes mellitus with bilateral lower 
extremity neuropathy and ulcer of the right foot is not 
related to active service.

5.  The veteran's left eye blindness is not related to active 
service.

6.  The veteran does not have shrapnel wounds that are 
related to active service.

7.  The veteran does not have a cyst that is related to 
active service.

8.  The veteran does not have a collapsed lung that is 
related to active service.


CONCLUSIONS OF LAW

1.  The February 1979 rating decision which denied a claim 
for service connection for a right knee injury is final. 38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1978).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a right knee 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.156 (2007).

3.  Diabetes mellitus with bilateral lower extremity 
neuropathy and ulcer of right foot was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  Left eye blindness was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).

5.  Shrapnel wounds were not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).

6.  A cyst was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2007).

7.  A collapsed lung was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007). 

Letters dated in May 2004 and August 2004 fully satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The May 2004 letter also advised him that new and 
material evidence was needed to reopen his right knee 
condition including advising the veteran of the reason for 
the previous denial and informing him of what was necessary 
to reopen his claim. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  Both letters told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, service personnel 
records, and VA medical treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	New and Material Evidence

In a decision dated in February 1978, the RO denied the 
veteran's claims for service connection for a right knee 
injury.  The veteran did not appeal this decision.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  
Thus, the February 1978 decision is final.  

The veteran's application to reopen his claim of service 
connection for a right knee disability was received in April 
2004.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a December 2004 rating decision, the 
RO declined to reopen the veteran's claim of entitlement to 
service connection for a right knee disability.  On appeal, 
however, the Board must make its own determination as to 
whether any newly submitted evidence warrants a reopening of 
the claims.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The February 1978 rating decision noted that the veteran's 
service records showed that he twisted his right knee in 
January 1963 when he fell.  Impression was partial tear, 
medial collateral ligament.  The knee was placed in a 
cylinder cast for 3 weeks.  The cast was taken off on 
February 21, 1963 and he was placed on limited duty.  After 6 
weeks he was lifting 40 pounds through a full range of motion 
with no complaints in spite of heavy use.  He reinjured the 
knee in July 1963 when his foot got caught in a trailer hitch 
and twisted.  Impression was mild to moderate sprain of 
medial collateral ligament.  He was placed on crutches until 
the pain subsided.  He had no effusion, valgus strain not 
apparently painful and no joint line tenderness with motion 
on August 7, 1963.  Separation examination showed no 
complaints or symptoms of the knee condition.  

The February 1978 rating decision also noted that a statement 
from Dr. Tinker showed that he treated the veteran for a 
right knee condition from April 1972 to April 1977.  A VA 
examination in January 1978 showed history of right knee 
injury in 1962 for which the veteran apparently did well 
until 1972 when he sustained a twisting type injury to the 
knee and had a medial meniscectomy and that he again injured 
the knee in 1977 and a lateral meniscectomy was performed.

The February 1978 rating decision found that the injury of 
the right knee in service was acute and transient as there 
were no residuals noted at time of discharge and that the 
subsequent injury requiring surgery was not considered to 
have been incurred in or aggravated by service.   

Based on the grounds stated for the denial of service 
connection for a right knee injury in the February 1978 
rating decision, new and material evidence would consist of 
competent medical evidence linking a current right knee 
disability to active service.  In this regard, additional 
evidence relevant to this claim received since the February 
1978 rating decision includes VA treatment records from 
November 2000 to March 2004, and written statements of the 
veteran.  In a statement received by the RO in April 2004, 
the veteran stated that his right knee was injured at Fort 
Bragg, that he was seen for right knee injury, and that he 
has had three knee surgeries since then.  

The Board finds that the VA medical records, and statements 
of the veteran are neither cumulative nor redundant.  
However, the new evidence does not raise a reasonable 
possibility of substantiating the claim as the new evidence 
does not provide competent medical evidence linking a current 
right knee diagnosis to the veteran's active duty service.  
Therefore, the new evidence does not serve to reopen a claim 
for service connection for a right knee disability. 

III.	Service Connection

The veteran contends that he was in Vietnam from 1961 to 
1962, that he was in the Special Forces training the South 
Vietnamese, and that he was attached with the Long Range 
Patrol.  In addition, the veteran contends that he was 
awarded a Purple Heart for being wounded on the right side by 
shrapnel from a land mine, that he still has small bits of 
shrapnel left in his side, and that he developed a large 
precancerous cyst that collapsed his right lung.  The veteran 
also contends that during the winter of 1962, he was taken to 
White Sands, New Mexico, to witness a nuclear test, and that 
he became blind in his left eye because of the blast.    

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of diabetes mellitus, shrapnel wounds, or chronic 
foot, lung, or vision problems is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of diabetes mellitus, neuropathy, foot ulcer, 
residuals of shrapnel wounds, cyst, lung problems, or vision 
problems during service.  On the clinical examination for 
separation from service in July 1963, the veteran's eyes, 
lungs, lower extremities, feet, skin, and neurologic system 
were evaluated as normal.  In addition, the veteran's vision 
was 20/20 and urinalysis was negative for sugar or albumin.  
In addition, on the Report of Medical History completed by 
the veteran in conjunction with his separation examination, 
he denied ever having eye trouble, cysts, shortness of 
breath, pain or pressure in chest, sugar or albumin in urine, 
neuritis, or foot trouble.   

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Diabetes mellitus can be service-
connected on such a basis.  However, the first showing of 
diabetes mellitus in the record is not until 2000, almost 40 
years after the veteran's discharge from service.

In addition, applicable law provides that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes) shall be service-connected, even though there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).

The Vietnam era is considered a period of war under the law.  
38 U.S.C.A. § 101(11).  The Vietnam era is defined as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 
3.2(f).  

In this case, the veteran contends that he was in Vietnam 
from 1961 to 1962 training the South Vietnamese.  However, 
the veteran's service records fail to demonstrate that he 
served in Vietnam. The veteran's Form DD 214 does not show 
that he was awarded a Vietnam Service Medal.  His service 
personnel records indicate that his only foreign service was 
in Germany from June 1960 to August 1963.  The National 
Personnel Record Center (NPRC) reported in 2004 that there 
was no evidence in the veteran's file to substantiate any 
service in the Republic of Vietnam. 

Thus, as the there is no objective evidence of record 
demonstrating that the veteran had service in Vietnam during 
the requisite time period, the presumptive provisions of 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) cannot serve 
to establish service connection for diabetes mellitus or the 
secondary disabilities of bilateral lower extremity 
neuropathy, diabetic right foot ulcers, and diabetic 
retinopathy. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between 1963 and 
2000, the earliest dated medical record in the claims file, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has diabetes mellitus, 
neuropathy, retinopathy, right foot ulcer, and left eye 
blindness.  The remaining question, therefore, is whether 
there is medical evidence of a relationship between the 
current disability and military service.  However, no medical 
professional has ever related these conditions to the 
veteran's military service.  The medical evidence does not 
show treatment or diagnosis of these problems until a number 
of years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

With respect to the claims for service connection for 
shrapnel wounds, cyst, and collapsed lung, the post-service 
medical records are absent any complaints of or treatment for 
any of these problems.  Thus, the medical evidence fails to 
show that the veteran currently suffers from shrapnel wounds, 
a cyst, or residuals of a collapsed lung.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  In the absence of competent medical 
evidence that these disabilities exist and that they were 
caused by or aggravated by the veteran's military service, 
the criteria for establishing service connection for shrapnel 
wounds, cyst, or collapsed lung have not been established.  
38 C.F.R. § 3.303. 
 
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for a right 
knee disability is denied.

Entitlement to service connection for diabetes mellitus with 
bilateral lower extremity neuropathy and ulcers of right 
foot, to include as due to Agent Orange exposure is denied.

Entitlement to service connection for blindness of the left 
eye is denied.

Entitlement to service connection for shrapnel wounds to the 
right side of body is denied.

Entitlement to service connection for a cyst is denied.

Entitlement to service connection for residuals of a 
collapsed lung is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


